IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 166 MM 2015
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
CHRISTOPHER JACKSON CARTER,                  :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel has

not established that the failure to present a timely filing was due to non-negligent

circumstances, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.

See Pa.R.Crim.P. 122. Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.